 

Exhibit 10.1

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT

 

FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of March 30, 2020 among IBG Borrower LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors under the Agreement; each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”); and Cortland Capital Market Services LLC, a Delaware
limited liability company (“Cortland”) as Administrative Agent and Collateral
Agent (Cortland, together with its successors and assigns in such capacities,
the “Agent”).

 

WHEREAS, the Borrower and the other Loan Parties have entered into that certain
Credit Agreement dated as of August 2, 2017, among the Borrower, the Guarantors,
the Lenders and the Agent (as amended by that Limited Waiver and Amendment No. 1
dated as of October 27, 2017, that Second Amendment, Consent and Limited Waiver
to Credit Agreement dated as of November 24, 2017, that certain Third Amendment,
Consent and Limited Waiver to Credit Agreement dated as of February 12, 2018 and
that certain Fourth Amendment and Consent to Credit Agreement dated as of March
12, 2018 and as the same has been further amended, restated, amended and
restated, supplemented or otherwise modified from time to time including by this
Amendment, the “Agreement”);

 

WHEREAS, the Borrower has requested that the Agent and Required Lenders waive
the Defaults and the related Event of Default arising under Section 8.01(b) of
the Agreement for Borrower’s delivery of financial statements for the Fiscal
Year ending December 31, 2019 that are subject to a “going concern” or like
qualification or exception, which constitutes a breach of Section 6.01(a) of the
Agreement(the “Going Concern Default”);

 

WHEREAS, the Borrower has requested that the Lenders and the Agent consent to
making certain amendments to the Agreement on the terms and subject to the
conditions described herein;

 

WHEREAS, the Agent and the Lenders are willing to make the requested amendments
to the Agreement as set forth herein, in each case, subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned parties agree as follows:

 

Section 1. Definitions. Except as otherwise defined in this Amendment,
capitalized terms in this Amendment have the meanings ascribed to such terms in
the Agreement. This Amendment shall constitute a Loan Document for all purposes
of the Agreement and the other Loan Documents.

 

Section 2. Waiver. Each of the Agent and the Lenders signatory hereto hereby
consent to waive the Going Concern Default.

 

The waiver set forth above shall be limited precisely as written and shall
relate solely to the Going Concern Default in the manner it exists on the date
hereof and not to any other change in facts or circumstances occurring after the
date hereof and shall not relate to any other Defaults or Events of Default now
existing or occurring after the date hereof, and shall not in any way or manner
restrict the Agent or any Lender from exercising any rights or remedies they may
have in respect of any Default or Event of Default (including, for the avoidance
of doubt, any Default or Event of Default existing as of the date hereof which
is not the Going Concern Default) at any time in respect of the Agreement or any
other Loan Document. Nothing herein shall be deemed to constitute a consent to
any other departure from or a waiver of any other term, provision or condition
of the Agreement or any other Loan Document or prejudice any right or remedy
that the Agent or any Lender may have or may in the future have.

 

Section 3. Amendments to Agreement. Subject to the satisfaction of the terms and
conditions set forth in Section 4, the Agreement is hereby amended as of the
Fifth Amendment Effective Date as follows:

 

A. Section 1.01 of the Agreement is hereby amended by deleting the definitions
of “Reinvestment Net Proceeds” and “Reinvestment Notice” in their entirety.

 



 

 

 

B.  Section 2.02(b)(ii) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(ii) Asset Sales and Recovery Events. Within five (5) Business Days of the date
of receipt by the Loan Parties or any of their respective Subsidiaries of Net
Proceeds from any Asset Sale or Recovery Event to the extent that the aggregate
amount of such Net Proceeds exceed $5,000,000 during any Fiscal Year the
Borrower shall prepay the Loans in an amount equal to 75% of such Net Proceeds.
The provisions of this Section do not constitute a consent to the consummation
of any Disposition not permitted by Section 7.05. In the event of any Recovery
Event that results in Net Proceeds being repatriated in accordance with Section
2.02(b)(vi), the Borrower shall be deemed to have received the Net Proceeds on
the date of such repatriation and not on the date of such Recovery Event.”

 

D.  Article VI of the Agreement is hereby amended by inserting Section 6.23 as
follows:

 

“Section 6.23. Information. Notwithstanding anything to the contrary in this
Agreement, the Loan Parties shall, promptly upon request of any Lender, (i)
provide information regarding the liquidity position of any Loan Party or its
Subsidiaries (including, if requested, 13 week cash flow projections), (ii)
provide the Lenders and their representatives with access to inspect and examine
the corporate, financial and operating records of any Loan Party or its
Subsidiaries, and make copies thereof or abstracts therefrom, (iii) discuss its
affairs, finances and accounts with the Lenders and their representatives, and
(iv) take commercially reasonable best efforts to cause Guggenheim Securities,
LLC, as financial adviser to the Loan Parties, to meet and/or speak with the
Lenders and their representatives and discuss the financial performance,
financial condition, operating results, controls or any other matters within the
scope of Guggenheim Securities, LLC’s role as financial adviser. Notwithstanding
anything to the contrary in this Section 6.23, none of Parent nor any Subsidiary
nor Guggenheim Securities, LLC shall be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter in respect of which disclosure to the
Agent or any Lender (or their respective representatives or contractors) is
prohibited by Law or Contractual Obligation (not entered into in contemplation
hereof). The information provided by Parent and the other Loan Parties and their
Subsidiaries under this Section 6.23 shall be subject to the confidentiality
provisions of this Agreement.”

 

Section 4. Conditions Precedent. The waiver and the amendments set forth in
Section 2 and Section 3 shall become effective, as of the date hereof, upon
satisfaction of the following conditions (the “Fifth Amendment Effective Date”):

 

A.  The Agent shall have received a counterpart signature page of this Amendment
duly executed by the Borrower, the Guarantors, each Lender party to the
Agreement and the Agent, each in form and substance reasonably satisfactory to
the Agent and the Required Lenders.

 

B.  All accrued fees and reasonable and documented expenses of the Agent and
Lenders (including the reasonable and documented fees and expenses of external
counsel (including Milbank LLP and any local counsel to the Required Lenders and
Holland & Knight LLP and any local counsel to the Agent)) shall have been paid.

 

Section 5. Reference to and Effect on the Agreement and the Loan Documents. On
and after the Fifth Amendment Effective Date, each reference in the Agreement or
Loan Documents to “this Agreement”, “the Loan Documents”, “hereunder”, “hereof”
or words of like import referring to the Agreement and each of the other Loan
Documents to “the Agreement”, “the Loan Documents”, “thereunder”, “thereof” or
words of like import referring to the Agreement and/or the Loan Documents, shall
mean and be a reference to the Agreement and/or the Loan Documents, as amended
by this Amendment.

 



 

 

 

Section 6. Representations and Warranties; Ratification of Obligations. (a)
After giving effect to Section 2 of this Amendment, (i) each of the
representations and warranties set forth in Article V of the Agreement are true
and correct in all material respects on and as of the Fifth Amendment Effective
Date, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
remain true and correct in all material respects as of such earlier date and, in
the case of any of the foregoing, other than representations that are qualified
by materiality, which are true and correct in all respects; (ii) no Default or
Event of Default has occurred and is continuing; and (iii) no event, change or
condition has occurred that has had or could reasonably be expected to have, a
Material Adverse Effect and (b) each Loan Party (i) confirms its Obligations
(including any guarantee obligation) under each Loan Document, in each case as
amended, supplemented or modified after giving effect to this Amendment, (ii)
confirms that its Obligations as amended, supplemented or modified hereby under
the Agreement are entitled to the benefits of the pledges and guarantees, as
applicable, set forth in the Loan Documents, in each case, as amended,
supplemented or modified after giving effect to this Amendment, (iii) confirms
that its Obligations under the Agreement constitute Obligations and (iv) agrees
that the Agreement as amended, modified or supplemented hereby is the Agreement
under and for all purposes of the Agreement and the other Loan Documents. Each
party, by its execution of this Amendment, hereby confirms that the Obligations
shall remain in full force and effect (except as such Obligations have been
expressly supplemented, amended or modified hereby), and such Obligations shall
continue to be entitled to the benefits of the grant set forth in the Collateral
Documents, as amended, supplemented or modified hereby.

 

Section 7. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions of this Amendment; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 8. Headings. Headings herein are for convenience only and shall not be
relied upon in interpreting or enforcing this Amendment.

 

Section 9. Miscellaneous. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
amendatory instrument and any of the parties hereto may execute this Amendment
by signing any such counterpart. This Amendment and the rights and obligations
of the parties hereunder (including any claims sounding in contract law or tort
law arising out of the subject matter hereof and any determinations with respect
to post-judgment interest) shall be governed by, and shall be construed and
enforced in accordance with, the laws of the State of New York.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

PARENT:         ICONIX BRAND GROUP, INC.,     a Delaware corporation          
By: /s/ John McClain     Name: John McClain     Title: Chief Financial Officer  
          BORROWER:         IBG BORROWER LLC,     a Delaware limited liability
company           By: /s/ John McClain     Name: John McClain     Title: Chief
Financial Officer

 



[Signature Page to Fifth Amendment to Credit Agreement]

 

 

SUBSIDIARY GUARANTORS:

 

ARTFUL HOLDINGS LLC,
a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

ICON ENTERTAINMENT LLC,
a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

BADGLEY MISCHKA LICENSING LLC,
a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

ICON DE BRAND HOLDINGS CORP.,
a Delaware corporation

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

BRIGHT STAR FOOTWEAR LLC,
a New Jersey limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

ICONIX ECOM, LLC,
a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

ICON CANADA JV HOLDINGS CORP.,
a Delaware corporation

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

   

 



[Signature Page to Fifth Amendment to Credit Agreement]

 

 

SUBSIDIARY GUARANTORS (continued):

 

ICONIX CA HOLDINGS LLC,
a Delaware limited liability company 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

IP HOLDINGS UNLTD LLC,
a Delaware limited liability company 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

ICONIX LATIN AMERICA LLC,
a Delaware limited liability company 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

IP MANAGEMENT LLC,
a Delaware limited liability company 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

IP HOLDINGS AND MANAGEMENT CORPORATION,
a Delaware corporation 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

MICHAEL CARUSO & CO., INC.,
a California corporation 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

IP HOLDINGS LLC,
a Delaware limited liability company 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

MOSSIMO HOLDINGS LLC,
a Delaware limited liability company 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 



[Signature Page to Fifth Amendment to Credit Agreement]

 

 

SUBSIDIARY GUARANTORS (continued):

 

MOSSIMO, INC.,
a Delaware corporation

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

PILLOWTEX HOLDINGS AND MANAGEMENT LLC,
a Delaware limited liability company 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

OFFICIAL-PILLOWTEX LLC,
a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

SCION BBC LLC,
a Delaware limited liability company 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

OP HOLDINGS AND MANAGEMENT CORPORATION,
a Delaware corporation

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

SCION LLC,
a Delaware limited liability company 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

OP HOLDINGS, LLC,
a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

SHARPER IMAGE HOLDINGS AND MANAGEMENT CORP.,
a Delaware corporation 

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 



[Signature Page to Fifth Amendment to Credit Agreement]

 

 

SUBSIDIARY GUARANTORS (continued):

 

SHARPER IMAGE HOLDINGS LLC,
a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

UMBRO SOURCING LLC,
a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

STUDIO HOLDINGS AND MANAGEMENT CORPORATION,
a Delaware corporation

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

UNZIPPED APPAREL LLC,
a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

STUDIO IP HOLDINGS LLC,
a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

ZY HOLDINGS AND MANAGEMENT CORP.,
a Delaware corporation

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

           

UMBRO IP HOLDINGS LLC,
a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer

 

LC PARTNERS US, LLC,

a Delaware limited liability company

 

By: /s/ John McClain

Name: John McClain

Title: Chief Financial Officer



 



[Signature Page to Fifth Amendment to Credit Agreement]

 



 

    ADMINISTRATIVE AGENT AND COLLATERAL AGENT:           Cortland Capital Market
Services LLC          

By: /s/ Jon Kirschmeier

Name: Jon Kirschmeier

Title: Associate Counsel

 



[Signature Page to Fifth Amendment to Credit Agreement]

 

 

    LENDERS:           TSCO LENDING FUND ICAV FOR THE SOLE ACCOUNT OF ITS
SUB-FUND TSCO LENDING SUB-FUND     acting by and through its Investment Manager
    Orchard Global Asset Management LLP          
By: /s/ John R. Young
Name: John R. Young
Title: Authorized Signatory                 TSO HOLDINGS (UK) LIMITED     acting
by and through its Alternative Investment Fund Manager     Orchard Global Asset
Management LLP           By: /s/ John R. Young
Name: John R. Young
Title: Authorized Signatory                 TAIGA SPECIAL OPPORTUNITIES LCR LP  
        acting by and through its Investment Manager     Orchard Global Asset
Management LLP           By: /s/ John R. Young
Name: John R. Young
Title: Authorized Signatory

 



[Signature Page to Fifth Amendment to Credit Agreement]

 